COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Patti J. Wagner, as Guardian of Jenny Wagner, an
                            Incapacitated Adult

Appellate case number:      01-15-00774-CV

Trial court case number:    2009-40925

Trial court:                269th District Court of Harris County

        Relator, Patti J. Wagner, as Guardian of Jenny Wagner, an Incapacitated Adult,
has filed a petition for a writ of mandamus in this Court. The Court requests a response to
the petition from real parties in interest. The response, if any, is due no later than
Monday, October 5, 2015.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually     Acting for the Court

Date: September 14, 2015